United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3815
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Harold Stevenson Barbee,                  *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: November 16, 2009
                                  Filed: November 24, 2009
                                  ___________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In 1997 Harold Barbee was convicted of conspiracy to distribute crack cocaine
and sentenced to life and 5 years supervised release; the sentence was later reduced
to 119 months. Barbee now appeals the revocation of his supervised release by the
district court1, arguing the United States produced insufficient evidence to prove he
violated the terms of his supervised release by attempting to sell and distribute cocaine
in violation of Title 21 U.S.C. §§ 841, 843(b) and 846. The court’s findings were
based on testimony by two Drug Enforcement Agency agents and Barbee’s parole

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
officer. Barbee argues the evidence offered by the government does not prove he
actually intended to sell or distribute cocaine.

       The government provided evidence of the surveillance of Barbee, telephone
conversations between him and a confidential informant, and a meeting with Barbee
to set up the drug sale. Barbee argues the testimony does not demonstrate he
attempted to sell and distribute cocaine because he never mentioned the word
“cocaine” in his conversations and the government therefore failed to prove by a
preponderance of the evidence he violated the terms of his supervised release. See 18
U.S.C. § 3583(e) (3) (permitting revocation of supervised release if court finds by
preponderance of evidence that defendant violated condition of supervised release).
Since drug dealers are rarely explicit about their activity, evidence is admissible from
trained law enforcement agents to interpret the meaning of the words exchanged.
United States v. Placensia, 352 F.3d 1157, 1164 (8th Cir. 2003) (“officers may testify
as experts concerning the modus operandi of drug dealers as such activities are not
something which most jurors would be familiar.”). We conclude that the government
presented sufficient evidence that Barbee violated the terms of his supervised release
by arranging to sell cocaine and that the district court did not abuse its discretion by
revoking his supervised release.

      Accordingly, the judgment of the district court is affirmed.
                        ____________________________




                                          -2-